Affirmed and Memorandum Opinion filed June 26, 2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-17-00146-CR

                          SAM KUZBARY, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

           On Appeal from the County Criminal Court at Law No. 9
                           Harris County, Texas
                       Trial Court Cause No. 2103580

                MEMORANDUM                        OPINION


      Appellant Sam Kuzbary was charged by information with harassment. See
Tex. Penal Code Ann. § 42.07 (West 2016). The jury found appellant guilty and the
trial court assessed his punishment at confinement in jail for 180 days, but it
suspended the sentence and ordered appellant to serve two years of community
supervision. Appellant raises six issues on appeal.

      In his first issue, appellant asserts that the trial court violated his Sixth
Amendment rights to compulsory process and to confront the witnesses against him
when it quashed subpoenas he had issued for three people to testify at his trial. We
overrule this issue because appellant has not shown that the trial court denied him
the opportunity to cross-examine any witness against him, nor did he establish that
the three people he sought to subpoena would offer testimony that was both material
and favorable to his defense.

      Appellant’s second and third issues address evidentiary rulings allegedly
made by the trial court. In his second issue, appellant contends the trial court abused
its discretion when it admitted evidence of prior acts by appellant. We overrule this
issue because appellant has not pointed out where in the record the prior acts were
offered and then admitted into evidence. Appellant argues in his third issue that the
trial court abused its discretion when it admitted copies of numerous emails, rather
than the originals, into evidence. We overrule this issue because the email copies
were admissible as duplicates under Rule 1003 of the Texas Rules of Evidence.

      Appellant argues in his fourth issue that the evidence is insufficient to support
his conviction because (1) the harassment statute does not cover email
communications, (2) those communications are protected by the First Amendment
to the United States Constitution, and (3) the number of emails he sent to the
complainant do not rise to the level of harassment criminalized under the statute.
We overrule this issue because the plain language of the statute brings email
communications within its purview, appellant did not preserve his facial
constitutional challenge in the trial court, and the evidence establishes that appellant
violated the statute by sending repeated electronic communications to the
complainant with the intent to harass, annoy, alarm, abuse, or torment her in a
manner reasonably likely to bring about that intended result.

      In his fifth issue, appellant asserts that Harris County was not the proper venue

                                           2
for his trial because he sent the emails at issue from his residence in Fort Bend
County. We overrule this issue because it was undisputed that the complainant
received the emails in Harris County, and venue for a harassment case is proper in
either the county from which the emails were sent, or the county where the emails
were received. Finally, appellant complains in his sixth issue that the trial judge was
biased against him and he did not receive a fair punishment as a result. We overrule
this issue because appellant failed to make a clear showing of bias or partiality by
the trial court and was therefore required to object in the trial court to the sentence
imposed on him, which he did not do. We therefore affirm the trial court’s judgment.

                                   BACKGROUND

      The complainant is appellant’s daughter.           After graduating from the
University of Texas at Dallas with a degree in mathematics, the complainant moved
to Houston to begin graduate studies at Rice University. Soon thereafter, appellant
lost his job in the Dallas area. Appellant accepted a contract job in Houston and
moved in with his daughter to save money. This living arrangement deteriorated
quickly as a result of appellant’s heavy drinking and verbal abuse of the complainant.
The complainant made appellant move out in November; by January, she told
appellant that she no longer wanted any contact with him. Appellant subsequently
moved to Fort Bend County.

      Appellant began emailing the complainant after she had expressed her desire
to end her relationship with him. The first emails were innocuous as appellant told
his daughter that he missed her. The emails soon took on a darker and more
threatening tone. For the next year, appellant emailed the complainant harassing
messages multiple times per day.       The emails became such a problem for the
complainant that she sought and obtained a two-year protective order prohibiting
appellant from contacting her in any way.          Appellant stopped emailing the

                                          3
complainant while the protective order remained in effect.

       Appellant resumed sending harassing emails to the complainant three days
after the protective order expired. The emails were generally derogatory and bitter.
They also contained what could be viewed as threats of harm.1 The emails indicated
that appellant had knowledge of the complainant’s activities, so he was given a
trespass notice that he was not permitted on Rice University’s campus. Appellant
then began sending harassing emails to various members of the faculty and staff at
Rice and copying the complainant.

       The complainant testified that the emails created a great deal of personal stress
on her as she was concerned they might cause her to be kicked out of graduate
school. The complainant also testified that the emails made her concerned for her
own safety as well as the safety of various members of the Rice community.
According to the complainant, appellant’s emails did result in the Rice University
administration removing her from teaching a mathematics class for high school
students that she had helped design because the administration was concerned about
her safety as well as that of the students. The stress caused by appellant’s emails
impacted the complainant’s academic progress to the point where she had to obtain
permission to delay her graduation by one full year.

       Appellant was charged by information with harassment. Appellant went to

       1
          Appellant sent more than ninety emails to the complainant. Examples include an email
stating: “[Complainant], I know you have been passing my e-mails to Rice scumbag low lives.
Watch out not to get burned by your own continuing defeat. Once barbecue party is over, you will
not have Rice to parent you anymore. Your so-called friends at Rice security will be no more.
They are not a police agency. They are a bunch of private security guards that will be
decommissioned permanently when I get done.” Another provides: “[Complainant], you just made
your May 25th memorable with your mother. Blame yourself only for all of what is coming next.”
Finally, another email ran as follows: “I regret that I am sick and tired from these two. In a short
time heads will be rolling and rear ends will be put on the barbecue grill. No mercy. They may
elect to be part of the collateral damage which will be their loss and their lesson for a lifetime. All
will be public record. Neither one of them will be able to find a hole in the ground to hide.”

                                                  4
trial before a jury, which found him guilty. The trial court assessed appellant’s
punishment at confinement in the county jail for 180 days, but suspended the
sentence and ordered appellant to serve two years of community supervision. The
trial court also imposed conditions on appellant’s community supervision. Two
conditions are relevant to appellant’s appeal: (1) appellant was to have no contact
with several specified people, including the trial court’s staff; and (2) appellant was
required to serve fifteen days in the Harris County Jail. This appeal followed.

                                      ANALYSIS

I.    Sufficient evidence supports appellant’s harassment conviction.

      We address appellant’s fourth issue first because success on this issue would
afford him the greatest relief. See Tex. R. App. P. 43.3; Campbell v. State, 125
S.W.3d 1, 4 n.1 (Tex. App.—Houston [14th Dist.] 2002, no pet.) (stating reviewing
court should first address complaints affording greatest relief). Appellant contends
that the evidence is insufficient to support his harassment conviction because (1) the
harassment statute does not encompass email communications, (2) the number of
emails that he sent to his daughter was insufficient to qualify as criminal conduct
under the harassment statute, and (3) the emails he sent are protected by the First
Amendment to the United States Constitution.

      A.     Standard of review

      When reviewing the sufficiency of the evidence, we view all of the evidence
in the light most favorable to the verdict and determine whether any rational trier of
fact could have found the elements of the offense beyond a reasonable doubt. Gear
v. State, 340 S.W.3d 743, 746 (Tex. Crim. App. 2011) (citing Jackson v. Virginia,
433 U.S. 307, 318–319 (1979)). In viewing the evidence in the light most favorable
to the verdict, we must “defer to the jury’s credibility and weight determinations


                                          5
because the jury is the sole judge of the witnesses’ credibility and the weight to be
given their testimony.” Brooks v. State, 323 S.W.3d 893, 899 (Tex. Crim. App.
2010) (citing Jackson, 433 U.S. at 319 (1979)).

       In analyzing legal sufficiency, we consider all evidence from the record,
whether admissible or inadmissible. Winfrey v. State, 393 S.W.3d 763, 767 (Tex.
Crim. App. 2013) (citing Dewberry v. State, 4 S.W.3d 735, 740 (Tex. Crim. App.
1999)). Direct and circumstantial evidence are to be treated equally. Clayton v.
State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007) (quoting Hooper v. State, 214
S.W.3d 9, 16–17 (Tex. Crim. App. 2007)). As such, knowledge and intent can be
inferred from circumstantial evidence. Guevara v. State, 152 S.W.3d 45, 50 (Tex.
Crim. App. 2004). In conducting a sufficiency review, we do not engage in a second
evaluation of the weight and credibility of the evidence but only ensure that the jury
reached a rational decision. Young v. State, 358 S.W.3d 790, 801 (Tex. App.—
Houston [14th Dist.] 2012, pet. ref’d).

      B.      The plain language of the statute covers email communications
              such as those sent by appellant.
      Appellant initially argues that the harassment statute does not cover email
communications. Because emails were the only evidence the State offered during
his trial, appellant contends the evidence is legally insufficient to support his
conviction.

      Statutory construction is a question of law, and our review of the trial court’s
construction of a statute is de novo. Ramos v. State, 303 S.W.3d 302, 306 (Tex.
Crim. App. 2009). We construe a statute according to its plain meaning, unless such
a construction would lead to absurd results that the Legislature could not possibly
have intended or the language is found to be ambiguous. Arteaga v. State, 521
S.W.3d 329, 334 (Tex. Crim. App. 2017). To determine plain meaning, we examine

                                          6
the wording and structure of the statute, construing the words and phrases according
to the rules of grammar and usage, unless they are defined by statute or have acquired
a particular meaning. Id. We also presume that every word has been used for a
purpose and that each word, phrase, clause, and sentence should be given effect if
reasonably possible. Id.

      A person commits the offense of harassment if, with the intent to harass,
annoy, alarm, abuse, torment, or embarrass another, the person sends repeated
electronic communications in a manner that is likely to harass, annoy, alarm, abuse,
torment, embarrass, or offend another.        Tex. Penal Code Ann. § 42.07(a)(7).
Electronic communications include “a communication initiated through the use of
electronic mail, . . . a computer, . . . an Internet website, [or] any other Internet-
based communication tool . . . .” Id. at § 42.07(b)(1)(A). Although the statute does
not use the word “email,” that word is an abbreviation of “electronic mail.” New
Oxford Am. Dictionary 564 (3d ed. 2010). Therefore, emails are covered by the
harassment statute. See Wagner v. State, 539 S.W.3d 298, 308–09 (Tex. Crim. App.
2018) (using the ordinary and commonly understood meaning of words used in
statute to determine statutory phrase’s meaning); Karanev v. State, 281 S.W.3d 428,
429 (Tex. Crim. App. 2009) (rejecting facial constitutional challenge to harassment
statute in case involving emails); Lebo v. State, 474 S.W.3d 402, 405–08 (Tex.
App.—San Antonio 2015, pet. ref’d) (rejecting constitutional challenge to
harassment statute in case arising out of emails sent by defendant). We overrule this
part of appellant’s fourth issue.

      C.     The evidence establishes that appellant sent more than ninety
             emails to the complainant with the intent to harass, annoy, alarm,
             abuse, or torment her.
      Appellant next argues that sending approximately ninety harassing emails to
the complainant, over a period spanning more than 100 days, is insufficient to violate
                                          7
the harassment statute. We disagree.

      The information alleged that appellant, “on or about March 31, 2016
continuing through July 24, 2016, did then and there unlawfully with the [intent] to
HARASS, ANNOY, ALARM, ABUSE OR TORMENT another, namely [the
complainant], send repeated electronic communications, to-wit: BY EMAIL to [the
complainant] in a manner reasonably likely to HARASS, ANNOY, ALARM,
ABUSE, OR TORMENT [THE COMPLAINANT].”                      The Court of Criminal
Appeals recently explained that “the communications’ periodic frequency or the
temporal relationship of each communication are characteristics that may further
describe the communications’ nature, but we do not find those characteristics
necessary to the definition of repeated.” Wilson v. State, 448 S.W.3d 418, 424 (Tex.
Crim. App. 2014) (addressing the meaning of “repeated” as used in telephone section
of harassment statute).      The court concluded that “the total number of
communications (provided it is greater than one) and the frequency and the temporal
relationship of the communications are more appropriately considered evidentiary
matters that may be probative of both the defendant’s intent and whether the
communications are made in a manner prohibited by statute.” Id.

      Here, the jury was able to review the number and content of the emails
admitted into evidence. The jury also heard the complainant and other witnesses
testify about the impact the emails had on the complainant, which we have
summarized in the background section above. Appellant, who also testified during
his trial, did not deny sending the emails. He asserted instead that the emails were
sent in an effort to correct what he perceived was the complainant’s “bad conduct or
behavior.” The jury was free to disbelieve appellant’s testimony about the reason
he sent the emails at issue. See Perez v. State, 495 S.W.3d 374, 383 (Tex. App.—
Houston [14th Dist.] 2016, no pet.).

                                         8
      The jury could instead infer from the evidence admitted during trial that
appellant’s actual intent was to harass, annoy, alarm, abuse, torment, embarrass, or
offend the complainant. See Brown v. State, 122 S.W.3d 794, 800 (Tex. Crim. App.
2003) (stating jury may infer intent to kill based on any facts in evidence); Ford v.
State, 152 S.W.3d 752, 756 (Tex. App.—Houston [1st Dist.] 2004, pet. ref’d)
(“Juries may infer intent from the defendant’s conduct and surrounding
circumstances.”). We hold that the evidence is legally sufficient to support the jury’s
finding that appellant, with the intent to harass, annoy, alarm, abuse, torment,
embarrass, or offend the complainant, violated the harassment statute by sending
repeated emails to the complainant in a manner reasonably likely to harass, annoy,
alarm, abuse, torment, embarrass, or offend her. See Wilson, 448 S.W.3d at 426
(holding six telephone calls sufficient to violate the statute).

      D.     Appellant did not preserve his constitutional challenge.

      Finally, we turn to appellant’s contention, raised at the end of his fourth issue,
that the harassment statute is facially unconstitutional because it impermissibly
infringes his First Amendment rights.           Constitutional challenges to a statute,
including facial challenges such as the one raised by appellant, must be preserved in
the trial court. Karenev, 281 S.W.3d at 434. They cannot be raised for the first time
on appeal. Id. Appellant does not point out where in the record he raised his
constitutional complaint with the trial court, and our review of the record has not
located any such objection. We conclude appellant has not preserved this complaint
for appellate review. See id. Having addressed each argument raised by appellant
in his fourth issue, we overrule that issue.




                                            9
II.   Appellant has not shown that the trial court violated his constitutional
      rights to confrontation or compulsory process when it quashed his
      subpoenas for three witnesses.
      Appellant complains in his first issue that the trial court improperly quashed
subpoenas he had issued for three witnesses to testify during his trial. According to
appellant, this action violated both his constitutional right to confront the witnesses
against him as well as his right to compulsory process. The State initially responds
that appellant has not shown where in the record the trial court denied him the
opportunity to confront any of the witnesses against him.          As to appellant’s
compulsory process complaint, the State contends it is not preserved because
appellant did not meet his burden to present evidence that the prospective witnesses’
testimony would be both material and favorable to his defense. We agree with the
State on both of appellant’s complaints in his first issue.

      The Sixth Amendment guarantees a criminal defendant the right to confront
the witnesses against him. U.S. Const. amend. VI; Pointer v. Tex., 380 U.S. 400,
406 (1965). The constitutional right of confrontation necessarily includes the right
to cross-examine witnesses to attack their general credibility or to show their
possible bias, self-interest, or motives in testifying. Hammer v. State, 296 S.W.3d
555, 561 (Tex. Crim. App. 2009); Carroll v. State, 916 S.W.2d 494, 497 (Tex. Crim.
App. 1996).     A trial court violates a defendant’s right of confrontation if it
improperly limits appropriate cross-examination. Carroll, 916 S.W.2d at 497.

      Appellant argues on appeal that the trial court violated his confrontation rights
when it quashed the subpoenas he had issued for Devon Anderson, Scott Durfee, and
Dick Zansitis. None of these three people testified as witnesses against appellant at
his trial. Appellant has not explained how this action by the trial court denied him
the right to confront the witnesses against him. See id. (“In short, confrontation is
the check and balance that ensures fairness in our adversary system of justice, and
                                          10
cross-examination is the essential means by which opponents test evidence proffered
against them.”); Rohr v. State, No. 08-12-00219-CR, 2014 WL 4438828, at *3 (Tex.
App.—El Paso Sept. 10, 2014, no pet.) (not designated for publication) (“The right
of an accused to cross-examine a testifying state’s witness includes the right to
impeach the witness with relevant evidence that might reflect bias, interest,
prejudice, inconsistent statements, traits of character affecting credibility, or
evidence that might go to any impairment or disability affecting the witness’s
credibility.”). Because appellant has not shown that he was denied the right to cross-
examine any state’s witness against him as a result of the trial court’s quashing of
his three subpoenas, we conclude he has not demonstrated a violation of his Sixth
Amendment confrontation rights.

      Appellant also argues that the trial court’s quashing of his three subpoenas
violated his Sixth Amendment right to compulsory process. We review appellant’s
“complaints concerning limitations on the right to compulsory process under an
abuse-of-discretion standard.” Lawal v. State, 368 S.W.3d 876, 886 (Tex. App.—
Houston [14th Dist.] 2012, no pet.) (citing Drew v. State, 743 S.W.2d 207, 225 n. 11
(Tex. Crim. App.1987)).

      Criminal defendants have a constitutional right to compulsory process for
obtaining witnesses in their favor. See U.S. Const. amend. VI. Compulsory process
“is in plain terms the right to present a defense, the right to present the defendant’s
version of the facts as well as the prosecution’s to the jury so it may decide where
the truth lies.” Washington v. Texas, 388 U.S. 14, 19 (1967).            The right to
compulsory process is not absolute, however.            Defendants are guaranteed
compulsory process for obtaining witnesses whose testimony would be both material
and favorable to the defense. Coleman v. State, 966 S.W.2d 525, 527–28 (Tex. Crim.
App. 1998). To exercise this right, a defendant must make a plausible showing to

                                          11
the trial court, by sworn evidence or agreed facts, that the witness’s testimony would
be both material and favorable to the defense. Id. at 528.

       Appellant has not shown us where in the record he brought this issue to the
attention of the trial court and made the required “plausible showing” that each of
the three persons would provide testimony both material and favorable to appellant.
We therefore hold appellant did not preserve this complaint for appellate review.
See id. We overrule appellant’s first issue.

III.   Appellant has not shown that the trial court abused its discretion on any
       evidentiary matters raised in his second and third issues.
       In his second issue, appellant asserts that the trial court abused its discretion
when it allowed “prior [criminal] acts to be admitted and used to show conformity
and to show the mens rea of the crime.” Appellant has not, however, provided a
citation to where in the record the State offered appellant’s prior criminal acts into
evidence, where appellant objected, or where the trial court overruled his objection
and admitted the prior acts into evidence. Our own review of the record does not
reveal where evidence of prior criminal acts was admitted. Accordingly, appellant
has not presented anything for our review. See Tex. R. App. P. 38.1(i) (“The brief
must contain a clear and concise argument for the contentions made, with
appropriate citations to the authorities and to the record.”); see Thomas v. State, 336
S.W.3d 703, 716 (Tex. App.—Houston [1st Dist.] 2010, pet. ref’d) (“If an argument
is not adequately briefed, there is nothing for the appellate court to review.”). We
overrule appellant’s second issue.

       Appellant argues in his third issue that the trial court abused its discretion
when it admitted into evidence copies, rather than originals, of the emails appellant
sent to the complainant. According to appellant, the trial court should not have
admitted copies of the emails when “the original documents were available either

                                           12
through appellant himself or [the complainant].” Appellant contends the copies are
not the best evidence of the content of the emails because the complainant had been
copied on emails sent directly to other people, while other emails that were admitted
into evidence appeared to have been forwarded by the complainant to the police,
who printed them.

      We review a trial court’s decision on the admissibility of evidence under an
abuse-of-discretion standard and will affirm if the decision is within the zone of
reasonable disagreement. Tillman v. State, 354 S.W.3d 425, 435 (Tex. Crim. App.
2011). Under Rule 1003 of the Texas Rules of Evidence, a duplicate is admissible
to the same extent as the original unless a question is raised about the original’s
authenticity or the circumstances make it unfair to admit the duplicate.

      Appellant did not dispute that the complainant received each email that was
admitted into evidence. Also, the complainant testified that she received the emails
at her email address and that the email exhibits were substantially similar to when
she last saw them. We conclude that the State authenticated the emails as required
by Rule 901. See Tex. R. Evid. 901(a) (“To satisfy the requirement of authenticating
or identifying an item of evidence, the proponent must produce evidence sufficient
to support a finding that the item is what the proponent claims it is.”); Hunter v.
State, 513 S.W.3d 638, 640 (Tex. App.—Houston [14th Dist.] 2016, no pet.) (“The
trial court need not be persuaded beyond all doubt that the proffered evidence is
authentic; rather, the key question for admissibility is whether the proponent has
supplied facts sufficient to support a reasonable jury determination that the evidence
is authentic.”). Because the State established the authenticity of the emails, and
appellant did not show any other reason why it would be unfair to admit copies of
the emails, we hold the trial court did not abuse its discretion when it admitted them
into evidence pursuant to Rule 1003.

                                         13
IV.   Venue for appellant’s trial was proper in Harris County.

      Appellant argues in his fifth issue that Harris County was not the proper venue
because he sent the emails from his home in Fort Bend County. Venue for a
harassment case is proper in either a county from which the messages were sent or
a county in which the messages were received. See Salisbury v. State, 867 S.W.2d
894, 898 (Tex. App.—Houston [14th Dist.] 1993, no pet.) (holding in case involving
telephone section of harassment statute that “venue may lie in any county where the
communication was initiated as well as any county where the communication was
received”). We overrule appellant’s fifth issue.

V.    Appellant has not established that the trial judge was biased against him.
      In his final issue, appellant asserts that the trial judge was biased against him.
Appellant contends the trial judge exhibited bias through “intemperate remarks”
directed at him. Appellant cites only one statement by the trial court, which occurred
during the punishment phase of appellant’s trial:

      I’m going to order, based on [appellant’s] history of how he likes doing
      things, having no contact with [the complainant], [the prosecutors],
      myself. So if you are going to sue me, you can’t talk to me directly
      about it and my court staff or any juror involved in this case. I’m also
      doing 15 days in the Harris County Jail as a condition.
Appellant argues that this statement demonstrated the trial judge’s bias and he was
harmed by it because he received an unfair punishment. Appellant did not object to
this alleged display of bias, nor did he object at trial to his sentence.

      As a general rule, in order to preserve a complaint for appellate review, the
claimed error must have been presented in the trial court, thereby providing the court
an opportunity to correct any error during the trial. See Tex. R. App. P. 33.1(a); Luu
v. State, 440 S.W.3d 123, 128 (Tex. App.—Houston [14th Dist.] 2013, no pet.).
Absent an objection, a defendant waives error unless the alleged error is
                                           14
fundamental—that is, it creates egregious harm. Luu, 440 S.W.3d at 128 (citing
Powell v. State, 252 S.W.3d 742, 744 (Tex. App.—Houston [14th Dist.] 2008, no
pet.)). Harm is egregious if it deprives the defendant of a fair and impartial trial.
Powell, 252 S.W.2d at 744. The Supreme Court of the United States has determined
that the right to an impartial judge is one of the fundamental constitutional rights
that require no objection at trial. Arizona v. Fulminante, 499 U.S. 279, 309–10
(1991).

      We need not decide whether appellant was required to object to the trial
court’s statement made during the punishment phase of trial. Even had appellant
objected, the trial court would not have abused its discretion in overruling the
objection because the record contains no clear showing of bias or partiality by the
trial court. Luu, 440 S.W.3d at 128 (citing Brumit v. State, 206 S.W.3d 639, 645
(Tex. Crim. App. 2006)).

      A defendant has a fundamental constitutional right to an impartial judge. Id.
A judge should not act as an advocate or adversary for any party. Id. To reverse a
judgment on the ground of improper judicial conduct, we must find (1) judicial
impropriety was actually committed, and (2) probable prejudice to the complaining
party. Id. Absent a clear showing of bias, a trial court’s actions will be presumed
correct. Brumit, 206 S.W.3d at 645. The scope of our review is the entire record.
Luu, 440 S.W.3d at 129.

      Appellant bases his argument that the trial court was biased against him
entirely on the one statement quoted above. According to appellant, a “jury of lay
people cannot be expected to afford the Defendant with a presumption of innocence
and right to a fair and impartial trial if the trial judge’s statements taint them.”
Judicial rulings, however, almost never constitute a valid basis for a bias or partiality
challenge. Liteky v. United States, 510 U.S. 540, 555 (1994). These rulings “can

                                           15
only in the rarest circumstances evidence the degree of favoritism or antagonism
required” to make a fair trial impossible. Id.

      Here, the jury had already found appellant guilty when the challenged
statement was made, so the trial judge’s statement could not have impacted the jury’s
decision on appellant’s guilt or innocence. Additionally, the statement was made
during the trial court’s pronouncement of appellant’s punishment and was a judicial
statement of one of the conditions of appellant’s community supervision. We hold
appellant has not made a clear showing that the trial court was biased against him.
See Brumit, 206 S.W.3d at 645. Appellant was therefore required to object in the
trial court to preserve error for appellate review. Powell, 252 S.W.2d at 746.
Because he did not, he has waived any complaint he may have had to the sentence
imposed on him. Id. We overrule appellant’s sixth issue.

                                    CONCLUSION

      Having overruled appellant’s issues raised in this appeal, we affirm the trial
court’s judgment.




                                       /s/       J. Brett Busby
                                                 Justice



Panel consists of Justices Jamison, Busby, and Donovan.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                          16